Citation Nr: 1739575	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-32 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a bilateral foot and ankle condition, to include plantar fasciitis, residual of stress fractures.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 1983 to November 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran was scheduled for a hearing before the Board in May 2017; however, he did not appear for that hearing.  Both the Veteran and his counsel were notified of the Board hearing and have not requested that the hearing be rescheduled, nor have they provided good cause for not reporting.  Therefore, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d).

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.

The issue of entitlement to service connection for a bilateral foot and ankle condition, to include plantar fasciitis, residual of stress fractures is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Prior to the initial adjudication of the claim in March 2011, the RO satisfied its duty to notify the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1). 

VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment and post-service medical records have been associated with the claims file.  Also, the Veteran was afforded a VA audiological examination in February 2011, which is fully adequate.  

Although the Veteran's representative argues that "the hearing test conducted on [the Veteran] was erroneous, especially regarding the left ear," see March 2012 Notice of Disagreement, he fails to identify in what way the examination report is deficient.  Furthermore, as discussed in more detail below, although a December 2011 private audiogram was submitted, that evidence reveals findings consistent with the February 2011 VA audiological examination.  Hence, the Board finds that another VA examination is not warranted here.  

Based on the foregoing, the duties to notify and to assist have been met.

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309. Organic diseases of the nervous system, including sensorineural hearing loss, are listed as chronic conditions under 38 C.F.R. § 3.309(a). See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015).  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. 38 C.F.R. § 3.303(b).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and governing entitlement to VA benefits, the Board concludes that service connection is not warranted for bilateral hearing loss.
 
The Veteran contends that he was exposed to in-service noise.  His military occupation specialty was an aircraft mechanic and he worked primarily on A-4 and A-6 jets.  He wore earmuffs but they were ineffective.  See September 2010 VA Form 21-4138 Statement In Support of Claim.  
 
The Veteran's March 1983 enlistment audiogram documented hearing loss in the Veteran's left ear.  The Veteran also reported a history of hearing problems.  The Veteran was treated for a left ear infection in June 1985.  The Veteran had a separation audiogram in August 1987.
 
The Veteran was afforded a VA audiological examination in February 2011.  He complained that he had to have his TV volume loud, hears some things and cannot hear other things, and that the radio was muffled.  Although he had some occupational and recreational noise exposure, he wore hearing protection.  He had ear surgery as child and occasional ear infections.  Audiometry results revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
20
LEFT
35
25
15
25
25

The examiner found results consistent with mild sensorineural hearing loss in the right ear at 250 Hz then rising to normal frequencies.  In the Veteran's left ear, the results were consistent with mild sensorineural hearing loss at 500 Hz and moderate hearing loss at 8000 Hz.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The examiner found that although mild to moderate bilateral hearing loss was shown, the Veteran's hearing loss was not disabling (per 38 C.F.R. § 3.385).  The examiner opined that the Veteran's present hearing loss was not caused by or a result of noise exposure in the service.  The examiner stated that the Veteran's present hearing acuity was improved/better compared to his enlistment audiogram.  The examiner concluded that the Veteran presently did not have any '"ear problems"' and his '"non-disabling"' hearing loss was not due to or aggravated by military service.
 
A December 2011 private audiogram otherwise revealed findings consistent with the February 2011 VA audiological examination.  The test results indicated mild hearing difficulty across all frequencies for the left ear; and normal hearing across all frequencies for the right ear.
 
The Board notes that the Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds that the Veteran's statements concerning noise exposure and hearing loss are credible.  However, there is a difference between hearing loss and a hearing loss disability.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The above-cited testing results do not establish a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum of three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores noted at the February 2011 VA examination were not less than 94 percent.  Moreover, the Veteran has not presented or identified audiometric testing results that meet the requirements of 38 C.F.R. § 3.385 for hearing loss.  Since the establishment of a hearing loss disability requires a specific form of testing, the Veteran's lay statements are not competent or probative of whether he has a hearing loss disability as distinguish from hearing loss.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case fall outside the realm of common knowledge of a layperson.  See Jandrea v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Accordingly, the Board finds that the February 2011 VA examination is significantly probative here, as the examiner reviewed the evidence of record and relied on his own training, knowledge, and expertise as an audiologist in rendering his opinion.  The December 2011 private audiogram is less probative because audiology testing was not conducted in conjunction with a Maryland CNC test.  Hence, the Board finds that the Veteran does not have a bilateral hearing loss disability for VA purposes.  
 
The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a current disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998)(service connection may not be granted unless a current disability exists).  
  
Accordingly, the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Although the Board sincerely regrets the additional delay, it finds that an addendum medical opinion is necessary before a decision can be made on the Veteran's claim for entitlement to service connection for a bilateral foot and ankle condition, to include plantar fasciitis, residual of stress fractures.  The Veteran contends that he developed stress fractures in both his feet and ankles during boot camp.  Although there were no additional in-service problems with the Veteran's  feet or ankles, he explained that nothing further could be done for his pain and that there were disincentives to seeking continued in-service treatment for chronic problems.  He related that his physician opined that his current foot condition was more likely than not the result of his in-service stress fractures.  See September 2010 VA Form 21-4138 Statement In Support of Claim; March 2012 Notice of Disagreement.  

Service treatment records document that the Veteran experienced ankle pain and had problems with calcaneus stress fracture in November 1983.  Additionally, he was diagnosed with stress fractures in January 1984.  He denied any history of trauma and an X-ray showed no abnormalities.  

The Veteran was afforded a VA examination in February 2011.  The examiner opined that it was less likely as not that the Veteran's bilateral foot and ankle condition to include stress fractures and plantar fasciitis was due to the in-service treatment and to some other cause.  The examiner found that the Veteran's feet and ankles were normal.  The examiner stated that if the Veteran had stress fractures, they healed quickly, usually within 2 to 3 weeks without residual.  Additionally, the examiner noted that the Veteran's separation examination for his feet and ankles was normal and that the Veteran did not experience any problems until he developed plantar fasciitis from prolonged standing at his job.  The examiner concluded that his foot and ankle condition were not related to the Veteran's in-service stress fractures.

In a June 2011 private medical opinion, the Veteran's orthopedic surgeon opined as to the etiology of ankle arthritis.  The Veteran's physician stated that it was well documented that ankle arthritis was almost exclusively related to posttraumatic etiology.  She specifically cited two publications confirming that primary osteoarthritis or idiopathic osteoarthritis affects less than 10 percent of patients with arthritis of the ankle, unlike the etiology of hip or knee arthritis.  She stated that the only other category described would be secondary or rheumatoid arthritis, which was generally related to a systemic illness with multiple joints affected and usually a different radiographic pattern.  She concluded that the Veteran appeared to have evidence of osteoarthritis with bone spurs or osteophytes, which was generally of posttraumatic etiology.

The Veteran's private physician provides an impression of ankle arthritis, osteoarthritis with bone spurs, or osteophytes.  However, the February 2011 VA examination does not opine as to the nature and etiology of the above ankle conditions.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds the February 2011 VA examiner's opinion inadequate and, thus, remand is warranted.    

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a bilateral foot and ankle condition, to include plantar fasciitis, residual of stress fractures, ankle arthritis, osteoarthritis with bone spurs, or osteophytes.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2. After completing the foregoing development, the AOJ should obtain an addendum opinion from a qualified medical professional to determine the nature and etiology of the Veteran's bilateral foot and ankle condition, to include plantar fasciitis, residual of stress fractures, ankle arthritis, osteoarthritis with bone spurs, or osteophytes.  If an examination is necessary, one should be provided.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions, including the Veteran's contention that although he experienced no additional in-service problems with his feet or ankles, nothing further could be done for his pain and that there were disincentives to seeking continued in-service treatment.  See September 2010 VA Form 21-4138 Statement In Support of Claim; March 2012 Notice of Disagreement.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral foot and ankle condition, to include plantar fasciitis, residual of stress fractures, ankle arthritis, osteoarthritis with bone spurs, or osteophytes is causally or etiologically related to the Veteran's military service.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's bilateral foot and ankle condition, to include plantar fasciitis, residual of stress fractures, ankle arthritis, osteoarthritis with bone spurs, or osteophytes and describe how such a disability generally presents or develops in most cases, in determining the likelihood that bilateral foot and ankle condition, to include plantar fasciitis, residual of stress fractures, ankle arthritis, osteoarthritis with bone spurs, or osteophytes is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


